Citation Nr: 0530403	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 2002 and February 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand this claim to ensure that the veteran 
has been afforded every possible consideration.  The claim is 
remanded to ensure full and complete compliance with the 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

With respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  In response to a March 2004 letter 
requesting that the veteran identify any health care 
providers who had treated him for his PTSD, the veteran 
submitted a release authorizing VA to obtain his records from 
Dr. John Miller.  In May 2004, the RO wrote to him asking for 
Dr. Miller's address since the veteran had not listed it on 
the release form.  However, the veteran had previously 
submitted copies of prescription forms from Dr. Miller, along 
with a typewritten note with the doctor's address.  Since 
this information was already in the file, it was not 
necessary for the veteran to write it again on the release 
form.  VA is now on notice that the veteran is currently 
receiving treatment for PTSD, and those clearly relevant 
records must be obtained.

It is also difficult to determine whether the veteran 
underwent a VA psychiatric examination on June 12, 2004.  The 
file contains a partial report of a "review examination" 
for his PTSD.  The RO must obtain that full report.  
Regardless, the Board also concludes the veteran should be 
provided a new psychiatric examination for the following 
reasons.  The last examination was conducted in June 2002, 
more than three years ago, and it appears the veteran's 
psychiatric condition may have changed.  The 2002 examiner 
assigned a Global Assessment of Functioning (GAF) score of 55 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  However, an 
October 2003 private psychological examination report records 
a GAF score of 37 with the highest GAF for the prior 12 
months reported as 40, indicative of some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood.  VA has a duty to provide 
another examination when there is evidence suggesting a 
change in severity since the last examination.  38 C.F.R. 
§ 3.327.

Accordingly, the claim is remanded for the following:

1.  Tell the veteran that he should 
provide VA with copies of any evidence 
relevant to his claim for an increased 
rating for his psychiatric disorder that 
he has in his possession.  

2.  Ask the veteran to complete another 
release form authorizing VA to request 
his treatment records from Dr. John 
Miller.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

3.  Obtain a complete copy of the review 
examination report dated June 12, 2004, 
from the VA Medical Center.

4.  After obtaining the above-referenced 
VA and private medical records, to the 
extent available, schedule the veteran 
for a psychiatric VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

The examiner should conduct any and all 
testing necessary to obtain medical 
information concerning the current 
severity of the veteran's service-
connected PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned.  The examiner should review the 
report of the last VA examination 
conducted in 2002, and the psychologist's 
report dated in 2003, and reconcile any 
conflicts in those reports.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


